DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 17, 2022 has been entered.

Status of Claims
This action is in reply to the response filed on January 17, 2022.
Claim(s) 1, 8, and 15 have been amended and are hereby entered.
Claim(s) 1-20 are currently pending and have been examined. 
This action is made Non-Final.
The examiner would like to note that this application is now being handled by examiner John Preston.
 
Response to Arguments
Applicant argued that Examiner’s 101 rejection was improper in light of Applicant’s amendments.  Examiner disagrees.  In spite of Applicant’s amendments, the claimed invention is still directed towards an abstract idea.  The claimed invention is not patent eligible because it lacks any additional limitations that provide a practical application of the abstract idea or significantly more than the abstract idea itself.  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that the prior art did not teach or suggest “determining, using the determined one or more parts of the vehicle and the determined side of the vehicle, a first list of damaged parts of the vehicle, the first list comprising a plurality of item identifiers and a corresponding side of the vehicle for each item identifier,” as recited in amended claim 8.  Examiner disagrees.  The Brandmaier reference teaches the limitation at issue  (Brandmaier:  col 3, lines 5-50.  “…associated components may allow the device to run a series of computer-readable instructions to analyze image data depicting damage to an insured item (e.g., vehicle, etc.)”).  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that the prior art did not teach or suggest “determining, by applying semantic segmentation to the plurality of input images, a second list of damaged parts of the vehicle,” as recited in amended claim 8.  Examiner disagrees.  The Li reference teaches the application of semantic segmentation to a plurality of input images (see Li:  pgh 249, 252-255, Li teaches the use of semantic segmentaton on input images.  “).  Therefore, Examiner finds Applicant’s argument non-persuasive.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim(s) 1-20 are directed to a system, method, or product, which are/is one of the statutory categories of invention.  (Step 1: YES).


1. (Currently Amended) An apparatus comprising: one or more computer processors; and one or more memory units communicatively coupled to the one or more computer processors, the one or more memory units comprising instructions executable by the one or more computer processors, the one or more computer processors being operable when executing the instructions to: access a plurality of input images of a vehicle; categorize each of the plurality of input images into one of a plurality of categories; determine one or more parts of the vehicle in each categorized image; determine a side of the vehicle in each categorized image; determine, using the determined one or more parts of the vehicle and the determined side of the vehicle, a first list of damaged parts of the vehicle, the first list comprising a plurality of item identifiers and a corresponding side of the vehicle for each item identifier; determine, using the categorized images, an identification of the vehicle; determine, by applying semantic segmentation to the plurality of input images, a second list of damaged parts of the vehicle; aggregate, using one or more rules, the first and second lists of damaged parts of the vehicle in order to generate an aggregated list of damaged parts of the vehicle; and display a repair cost estimation for the vehicle, the repair cost estimation determined based on the determined identification of the vehicle and the aggregated list of damaged parts of the vehicle.  
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The limitations to access a plurality of input images of a vehicle; categorize each of the plurality of input images into one of a plurality of categories; determine one or more parts of the vehicle in each categorized image; determine a side of the vehicle in each categorized image; determine, using the determined one or more parts of the vehicle and the determined side of the vehicle, a first list of damaged parts of the vehicle, the first list comprising a plurality of item identifiers and a corresponding side of the vehicle for each item identifier; determine, using the categorized images, an identification of the vehicle; determine, by Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The one or more computer processors and one or more memory units in Claim 1 are just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claim(s) 8 and 15 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea) 

This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of one or more computer processors and one or more memory units.  The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function and memory) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claim(s) 1, 8, and 15 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application) 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As ep 2B: NO. The claims do not provide significantly more)  

Dependent claims further define the abstract idea that is present in their respective independent claim(s) 1, 8, and 15 and thus correspond to certain methods of organizing human activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, claim(s) 1-20 are not patent-eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2018/0260793 A1) in view of Brandmaier (US 10,430,886 B1).   
Regarding claim(s) 1, 8, and 15:
Li teaches:
an apparatus comprising: one or more computer processors; and one or more memory units communicatively coupled to the one or more computer processors, the one or more memory units comprising instructions executable by the one or more computer processors, the one or more computer processors being operable when executing the instructions to: access a plurality of input images of a vehicle; (Li:  Fig. 4.  Flowcharts describe a step to “receive one or more images of a damaged vehicle.”; Fig. 1)
categorize each of the plurality of input images into one of a plurality of categories; determine one or more parts of the vehicle in each categorized image; determine a side of the vehicle in each categorized image; (Li:  pgh 194-222.  “…the claims data is also passed to a vehicle pose classification engine.”)
display a repair cost estimation for the vehicle, the repair cost estimation determined based on the determined identification of the vehicle and the aggregated list of damaged parts of the vehicle.  (Li:  pgh 155.  “…the system can calculate an estimated repair cost…”.  )
…by applying semantic segmentation to the plurality of input images… (Li:  pgh 249, 252-255.  “Instance Vehicle Semantic Segmentation.”  Li teaches the use of semantic segmentaton on input images.)
	Li does not teach, however, Brandmaier teaches:  
determine, using the determined one or more parts of the vehicle and the determined side of the vehicle, a first list of damaged parts of the vehicle, the first list comprising a plurality of item identifiers and a corresponding side of the vehicle for each item identifier; (Brandmaier:  col 3, lines 5-50.  “…associated components may allow the device to run a series of computer-readable instructions to analyze image data depicting damage to an insured item (e.g., vehicle, etc.)”)
determine, using the categorized images, an identification of the vehicle; (Brandmaier:  col 7, lines 10-60.  “…an optical character recognition (OCR) system for detecting the VIN…”)
determine…a second list of damaged parts of the vehicle; (Brandmaier:  col 8, lines 1-30.  “…server may build a database…of specific damage templates…”)
aggregate, using one or more rules, the first and second lists of damaged parts of the vehicle in order to generate an aggregated list of damaged parts of the vehicle;  (Brandmaier:  col 5, lines 1-20.  “The enhanced claimed processing server may be configured to receive and analyze the photos…”)
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified Li to include the teachings of Brandmaier because “…the methods…involve minimal and/or no involvement from claims adjusters, less time and money may be spend to transport these adjusters to inspection locations.  The automated nature of this process may also create the opportunity for remote human inspection of damage associated with insured items”. (Brandmaier:  col 5, lines 35-50)  

Regarding claim(s) 2, 9, and 16: 

2. (Original) The apparatus of Claim 1, wherein the plurality of categories comprises: a full-view vehicle image; and a close-up vehicle image.  (Li:  pgh 163.  “Using the techniques described herein, the image shown in portion 2204 is compared to the image shown in portion 2206 to identify the external parts that are damaged…”)

Regarding claim(s) 3, 10, and 17: 
The combination of Li/Brandmaier, as shown in the rejection above, discloses the limitations of claims 1, 8, and 15, respectively.  Li further teaches:
3. (Original) The apparatus of Claim 1, wherein determining the one or more parts of the vehicle in each categorized image comprises utilizing instance segmentation.  (Li:  pgh 91.  “…the server performs image processing on the one or more images…”)

Regarding claim(s) 4, 11, and 18: 
The combination of Li/Brandmaier, as shown in the rejection above, discloses the limitations of claims 1, 8, and 15, respectively.  Li further teaches:
4. (Original) The apparatus of Claim 1, wherein determining the identification of the vehicle comprises utilizing multi-image classification.  (Li:  pgh 195.  “The vehicle pose classification engine uses …to predict the post of the vehicle.  The output…is one of eight pose categories…”)

Regarding claim(s) 5, 12, and 19: 
The combination of Li/Brandmaier, as shown in the rejection above, discloses the limitations of claims 1, 8, and 15, respectively.  Li further teaches:
5. (Original) The apparatus of Claim 1, wherein determining, using the plurality of input images, the second list of damaged parts of the vehicle comprises utilizing multi-image 

Regarding claim(s) 6, 13, and 20: 
The combination of Li/Brandmaier, as shown in the rejection above, discloses the limitations of claims 1, 8, and 15, respectively.  Li further teaches:
6. (Original) The apparatus of Claim 1, wherein the repair cost estimation comprises one or more repair steps, each repair step comprising: a confidence score; a damage type; a damage amount; and a user-selectable estimate option.  (Li: Fig. 26.  “Estimate a repair cost based on the external and internal damaged parts…”)

Regarding claim(s) 7 and 14: 
The combination of Li/Brandmaier, as shown in the rejection above, discloses the limitations of claims 1, 8, and 15, respectively.  Li further teaches:
7. (Original) The apparatus of Claim 1, wherein the vehicle comprises: an automobile; a truck; a recreational vehicle (RV); or a motorcycle.  (Li:  Fig. 27.  Item 2716 displays a vehicle.)


Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. Vahidi (US 7,912,740) discloses a system and method for processing work products for vehicles via the world wide web.  Parchment et al discloses an automated claims adjustment system engineered to receive submission of two-dimensional data or three-dimensional data from a structured-light scan and other pieces of information directly via a mobile device.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN O PRESTON whose telephone number is (571)270-3918. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL ANDERSON can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN O PRESTON/Examiner, Art Unit 3698
March 20, 2022

/Mike Anderson/Supervisory Patent Examiner, Art Unit 3698